UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-4066



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


REYNOLD GEORGE SAMUELS, JR., a/k/a New York
Reggie,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-94-8-3-2)


Submitted:   June 29, 1999                 Decided:   October 22, 1999


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis McQ. Lawrence, ST. JOHN, BOWLING & LAWRENCE, L.L.P.,
Charlottesville, Virginia, for Appellant. Robert P. Crouch, Jr.,
United States Attorney, Jean B. Hudson, Assistant United States
Attorney, Charlottesville, Virginia.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reynold Samuels appeals the judgment order of the district

court sentencing him to forty-eight months imprisonment based on

Samuels’ violation of his supervised release terms. Samuels claims

that the court’s finding that he possessed marijuana with an intent

to distribute was not supported by a preponderance of the evidence.

Our independent review of the record reveals no error.       Accord-

ingly, we affirm the judgment order of the district court.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                2